Title: Robert Niles to the Commissioners, 22 January 1779
From: Niles, Robert
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Honourable Gentlemen
      Nants the 22d of January 1779
     
     On my arival here Mr. Dobree told me he was informed By a line from you that I had Said that I was taken By a Privateer that belonged partly to his father—and Desired me to give him in Wrighting What the Captain Said. But as it is a matter that Concerns my Country and You being part of the legislative body of my Country To Whom I am accountable for my Conduct—I told Him I Rather Chose to leave it With you and if you thought Proper to give a Coppy or the original I Should be Content. I Shall now Relate Matters in such a Manner as if Called upon I Shall be Ready and Willing To make oath to the truth of them. Viz. Capt. de lagarde Of the mars Cutter Privateer belonging to Jersey Accidentally Said Mr. Dobree of Guernsey was one of His owners. On his mentioning the name of Dobree I Asked if he had a Son in Nants—He answered yes. I then Told him I knew the young gentleman and that he had married A Daughter of Mr. Scheiwghauser in Nants. He answered Yes he is married Some where there. I then told him I Should Acquaint the Commissioners of it as Soon as I arived in France. These Gentlemen are undenyable facts. I have the honour To be your most Obedient humbl Servt
     
      Robt Niles
     
     
      I have heard Capt. de le gard of the Mars Cutter say when interogated by Capt. Niles that Mr. Dobree was part owner of his Privateer and that the said Mr. Dobree had a son in France which I believe he said remained in Nantes.
     
     
      Saml. Brehon
     
    